Per Curiam.
Respondent was admitted to practice by this Court in 1989. He was previously admitted to practice in New Jersey in 1969, where he maintains an office for the practice of law.
By order dated January 24, 2012, the New Jersey Supreme Court publicly reprimanded respondent for engaging in professional misconduct by improperly shifting certain closing transfer fees from the seller to the purchasers in 12 real estate transactions, in violation of a New Jersey real estate regulatory act (Matter of Rosen, 209 NJ 157, 35 A3d 1196 [2012]).
As a result of the discipline imposed in New Jersey, petitioner moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has submitted an affidavit in opposition that we conclude does not establish any of the available defenses to the imposition of such discipline (see 22 NYCRR 806.19 [d]), and we, therefore, grant petitioner’s motion.
Having considered all of the circumstances presented, we further conclude that, consistent with the discipline imposed in New Jersey, respondent should be censured in this state.
Peters, EJ., Malone Jr., Kavanagh, Garry and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further
Ordered that respondent is censured.